DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered. 

Status of the Rejection
New claim objections have been added. 
New grounds of rejection under 35 U.S.C. § 112(b) have been added. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claims 47-56, 58-60, 62-66, 68-86, and 88-90 are objected to because of the following informalities: Please amend the preambles of claims 47-56, 58-60, 62-66, 68-86, and 88-90 to recite “The electrophoresis cell of claim”. Also amend claims 47, 66, 74 and 85 to recite “the electrophoresis cell further comprising”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 66, 83, 85-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 56 and 83 recite the limitation "the source of activation energy" in lines 2-3 and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a source” or of “activation energy”. 
Claims 66 and 85 recite the limitation "the portion of the inner surface" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that prior claim sets have recited “a portion of the inner surface of the body” but such limitations have been removed in amendments and thus proper antecedence is no longer present as no “portion” is currently recited in the body of the instant claims or the independent claims for which they depend. Claim 86 is further rejected by virtue of its dependence upon and because it fails to cure the deficiencies of claim 85. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 46-56, and 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 4,911,816 A) in view of Yamauchi et al. (US 2017/0242020 A1; Note: Yamauchi qualifies as prior art under 102(a)(2) as the provisional filing date of 05/30/2014 is prior to the instant application provisional filing date of 05/20/2015).
Regarding Claim 46 and 51-53, Love discloses an electrophoresis cell configured to be removably disposed within a receptacle of an assay device to assay a biological sample for a presence of a target analyte (tray 4’ is an electrophoresis cell configured to be removably disposed within a receptacle collar 80 of a hood apparatus “assay device” that includes a camera 70 having a lens 74 for analyzing the electrophoresis cell and wherein the device is further configured to be connected to a source of electrical potential “assay device” [Col. 5:11-15; Col. 9:25-38; Col. 11:48-64; Figs. 12-21, see particularly claim 19 which shows the “receptacle” for receiving the tray; Note: the preamble limitation "to assay a biological sample for a presence of a target analyte" is a statement of intended use that does not further limit the claimed invention [MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior 
a body having an inner surface that defines an inner volume and that forms a recess area (the tray 4’ has a bottom wall 12’, side walls 8’, and end walls 10’ that form the “body” of the tray 4’  and form an inner surface that defines the inner volume of the tray 4’ wherein the bottom wall 12’ has a recess for receiving the support surface 14’ [Col. 4:60-61; Col. 9:25-38; Col. 10:54-58; Col. 11:62-64; Figs. 12-19]);
a chip disposed within the recess area, the chip including a polymeric separation medium 
a conductive contact pad coupled to the body, the conductive contact pad configured to be electrically connected to a power supply of the assay device when the electrophoresis cell is disposed within the receptacle (the electrodes 24’ are connected with an electrical contact element 28 which is adapted to be connected to a source of electrical potential [Col. 5:11-15; although contact element 28 is not shown within the embodiment of Figs. 12-21, the element can clearly be seen in Figs. 12 and 15-16; Note: the limitations “configured to be electrically connected to a power supply of the assay device when the electrophoresis cell is disposed within the receptacle” is an intended use limitation that does not further limit the structure of the conductive contact pad. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations of being connected to the electrical potential source when the tray is disposed within the receptacle collar 80]);
an electrode disposed within the inner volume of the body and electrically connected to the conductive contact pad, the electrode configured to produce an electric field across the chip disposed in the recess area in response to a flow of electric current from the power supply when the electrophoresis cell is disposed within the receptacle (an electrode 24’ is disposed within the inner volume of the 
a weir structure coupleable to the body and disposed within the inner volume of the body above and on at least one side of the recess area such that the weir structure is between the at least one side of the recess area and the electrode, the weir structure configured to control a flow of solution across the chip disposed in the recess area (a dam 17 including webs 16” is mounted at each end of the tray 4’ and on each side of the recess area of the base 12’ within the inner volume wherein the dam 17/webs 16’ ensures a uniform flow of liquid across the gel in the electrophoretic system [Col. 9:32-42; Figs. 12-16 and 18; Note: the webs 16’, which are part of the dam 17, are located between the recess area and the electrodes 24’]).
Love discloses wherein the gel can include agarose, polyacrylamide, mixed agarose/polyacrylamide or any other material suitable for the separation of macromolecules in an electric field [Col. 5:34-40]. Love fails to explicitly teach, however, a polymeric separation medium “with functional groups configured to covalently bond to a target analyte within the biological sample disposed on the chip in response to being activated” of instant claim 46, “wherein the polymeric separation medium is cross-linked”, of instant claim 51, “wherein the functional groups are benzophenone”, of instant claim 52, and “wherein the functional groups are activated by electromagnetic radiation within the ultraviolet spectrum”, of instant claim 53
Yamauchi discloses an electrophoretic separation method and system [abstract] wherein the electrophoresis medium includes functional groups that covalently bond to one or more analytes of interest in which the functional groups may include functional groups such as benzophenone functional groups and a cross linker wherein the separation medium is formed wherein the functional groups are co-polymerized with the separation medium that includes a cross-linked polyacrylamide gel separation medium that includes photoactive benzophenone functional groups wherein the benzophenone functional group is activated by an applied stimulus such as UV electromagnetic radiation [Paras. 0066-0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymeric gel electrophoresis matrix disclosed by Love with a cross-linked co-polymerized polyacrylamide gel separation medium containing photoactive benzophenone functional groups because Yamauchi teaches that such separation medium enables the functional groups within the separation medium to covalently bond to one or more analytes of interest, such as a protein or peptide, and thus is useful as a separation medium in gel electrophoresis for a variety of separation applications [Para. 0068; abstract] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Furthermore, the simple substitution of one known element for another (i.e., one gel electrophoresis matrix for another) is likely to be obvious when predictable results are achieved (i.e., separation of biological compounds) [MPEP § 2143(B)].
Regarding claim 47, Love further discloses wherein the electrode is a first electrode and the conductive contact pad is a first conductive contact pad, the apparatus further comprising: a second electrode disposed within the inner volume of the body and electrically connected to a second conductive contact pad electrically connected to the power supply when the electrolysis cell is disposed within the receptacle, the first electrode disposed on a first side of the recess area, the second electrode disposed on a second side of the recess area (electrodes 24’ are disposed on each side of the tray 4’within the inner volume of the tray 4’ and thus one electrode 24’/contact 28’ is considered the “first” and the opposite electrode 24’/contact 28’ on the opposite side of the tray 4’ is the “second” wherein the first and second electrodes/contacts are on opposite sides of the recess area/support structure 14’ and both electrodes are configured to produce an electric field across the support structure 14’ comprising the gel separation medium in response to the applied electric field when the tray 4’ is disposed within the receptacle collar 80 [Col. 10:54-58; Figs. 13-16; Claim 1]).
Regarding claim 48, the limitation “wherein the chip is consumable” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of and specifically configured to meet the intended use limitations. In the instant 
Regarding claims 49-50, Love discloses the limitations of claim 46 as discussed previously. Love further discloses wherein the gel separation medium is provided with a plurality of wells wherein the samples are loaded into the individual wells [Col. 6:8-24; Col. 10:54-60]. 
Love is silent on the size of the wells and thus fails to expressly disclose wherein the polymeric separation medium includes a plurality of “microwells” formed therein, of instant claim 49, and “wherein each microwell from the plurality of microwells is configured to accommodate a single cell from the biological sample, each microwell from the plurality of microwells having a diameter of less than about 100 microns”, of instant claim 50. 
Yamauchi discloses an electrophoretic separation system, as discussed previously in the rejection of claim 46, wherein the polymeric electrophoresis gel medium includes a plurality of microwells [Para. 0045] wherein the microwell has dimensions in the micrometer scale, including a width of 100 um or less, including for example 30μm or 32μm, wherein the width dimension can be a diameter and the microwell has an opening end dimensioned to accommodate a single cell in the microwell (e.g., a single cell in an individual microwell) [Paras 0050-0052, 0145, 0147; Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generically disclosed wells of Love to instead include microwells with widths/diameters of less than 100 μm because Yamauchi discloses that such dimension is suitable for accommodating a single cell in the microwell [Paras. 0050-0052] and such structure enables the system to perform electrophoretic separation of a single cell disposed in the microwell [abstract]. Given the teachings of Yamauchi regarding the diameter of the microwell being less than 100 μm, it would have been obvious to have selected and utilized a diameter within this disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Note: The limitations "configured to accommodate a single cell from the biological sample" is a statement of intended use that does not further limit the claimed invention. Apparatus claims cover what a device is
Regarding claims 54-56, modified Love discloses the limitations of claim 46 as discussed previously. The limitations wherein the weir structures are “configured to trap bubbles on a top surface of the chip when the electrophoresis cell is within the receptacle”, “configured to prevent bubbles from floating on a top surface of the chip when the electrophoresis cell is within the receptacle” and “configured to reduce at least one of perturbation in the electric field, blockage of wavelengths generated by the source of activation energy, and fluid motion of buffer solution when the electrophoresis cell is within the receptacle" are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Love disclose the dam structures 17 ensures uniform flow of liquid across the gel in the electrophoretic system wherein the webs 16’ of the dam 17 also assist in avoiding lateral currents while the liquid is flowing [Col. 9:32-44]. Love further teaches that the use of the dam, along with a single larger buffer port, can eliminate bubble formation [Col. 10:4-23]. As such, the structure of modified Love performs the functional recitations of the claims. Regarding claim 56, at least the fluid motion of buffer solution is reduced by dam 17’/webs 16’ structures as outlined in Col. 9:39-44].
Regarding claims 62-63, Love further discloses wherein the recess area defines a detent (the recess area has a central channel 36 with ridges 34 extending outwardly from the channel 36 wherein the channel 36 and ridges 34 are a “detent” in the recess is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Love discloses wherein a vacuum can be applied to the “detents” 34/36 via fitting 38 to hold the gel in place and thus one skilled in the art would certainly recognize that the fitting is also inherently configured for air/pressure to be applied to the fitting to facilitate removal of the support 14’/gel 32’. Therefore the “detent” of love is configured to “facilitate removal of the chip from the recess area” and therefore meets the intended use limitations of claim 62. Furthermore, the “detent” is disposed below of the surface of the electrophoresis gel and thus meets the limitations of being configured to limit bubble trapping in the detent or electric field perturbations because the ‘detent’ is outside of the applied electric field across the gel matrix.
Regarding claim 64, Love further discloses wherein the body includes at least one wicking break configured to limit wicking of the solution up the electrode (the electrodes 24’ extend through the side wall 8’ to make a connection with the electrical contact element 28 and thus the location where the electrodes 24’ extend through the hole in the side wall 8’ functions as a wicking break that limits the wicking of the solution up the electrode to the contact element 28’ [Col. 5:10-15]).
Regarding claim 65, Love discloses wherein the dam 17/webs 16’ are mounted at each end of the tray 4’ and extends between side walls 8’. Love therefore fails to 
Regarding claim 66, Love further discloses wherein the weir structure is a first weir structure, the first weir structure is disposed within the inner volume of the body above the portion of the inner surface and on a first side of the recess area, the apparatus further comprising: a second weir structure configured to control a flow of the solution across the recess area, the second weir structure is disposed within the inner volume of the body above the portion of the inner surface and on a second side of the recess area (dams 17/webs 16’ are disposed on each side of the tray 4’ within the inner volume of the tray 4’ and thus one dam 17/web 16’ is considered the “first” and the opposite dam 17/web 16’ on the opposite side of the tray 4’ is the “second” wherein the first and second dams are on opposite sides of the recess area/support structure 14’ [Col. 9:32-38]).

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Yamauchi, as applied to claim 46 above, and further in view of Updyke et al. (US 2005/0121325 A1).
Regarding claims 58-60, modified Love discloses the limitations of claim 46 as discussed previously. 
Modified Love is silent on the use of an identification member and thus fails to teach wherein “the chip includes an identification member, the assay device including a sensor configured to identify the identification member when the electrophoresis cell is inserted into the receptacle”, of instant claim 58, wherein “the identification member includes at least one of a one-dimensional identification barcode, a two-dimensional identification barcode, and a radio frequency identification (RFID) unit”, of instant claim 59, and “wherein the assay device determines a set of assay parameters for the assaying the biological sample in response to the sensor identifying the identification member”, of instant claim 60. 
Updyke discloses a composite gel electrophoresis cassette [abstract; Para. 0097] wherein the cassette includes a barcode [Para. 0106] such that each gel cassette is labelled with an individual barcode wherein the barcode facilitates identification of each gel cassette during electrophoresis when multiple different gels are present [Para. 0325]. Updyke further discloses the use of an EAN 39 type of barcode wherein the barcode is recognized by commercial barcode readers [Para. 0280; Note: EAN type 39 barcode is a 1D barcode]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray ‘4 and analysis device disclosed by 
Note: the limitations “the assay device including a sensor configured to identify the identification member when the electrophoresis cell is inserted into the receptacle”, of instant claim 58, and “wherein the assay device determines a set of assay parameters for assaying the biological sample in response to the sensor identifying the identification member”, of instant claim 60, further limit the assay device for which the apparatus is configured to be disposed, but fails to further limit the apparatus itself. Thus, these limitations have no patentable weight as they fail to further limit the structure of the claimed apparatus and instead further limit the device for which the claimed apparatus is intended to be used with. 
Furthermore, the limitation “determines a set of assay parameters for the assaying the biological sample in response to the sensor identifying the identification member” is a process limitation (functional recitations). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP 2114. Since the structure of the prior art teaches all of the structural . 


Claims 67-86 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 4,911,816 A) in view of Yamauchi et al. (US 2017/0242020 A1) and further in view of Ben-Asouli et al. (US 2006/0207882 A1; hereinafter referred to as Ben).
Regarding claims 67, 70, and 78-80, Love discloses an electrophoresis cell configured to be removably disposed within a receptacle of an assay device to assay a biological sample for a presence of a target analyte (tray 4’ is an electrophoresis cell configured to be removably disposed within a receptacle collar 80 of a hood apparatus :”assay device” that includes a camera 70 having a lens 74 for analyzing the electrophoresis cell and wherein the device is further configured to be connected to a source of electrical potential “assay device” [Col. 5:11-15; Col. 9:25-38; Col. 11:48-64; Figs. 12-21, see particularly claim 19 which shows the “receptacle” for receiving the tray; Note: the preamble limitation "to assay a biological sample for a presence of a target analyte" is a statement of intended use that does not further limit the claimed invention [MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior 
a body having an inner surface that defines an inner volume and that forms a recess area, 
a chip disposed within the recess area, the chip including a polymeric separation medium 
a conductive contact pad coupled to the body, the conductive contact pad configured to be electrically connected to a power supply of the assay device when the electrophoresis cell is disposed within the receptacle (the electrodes 24’ are connected with an electrical contact element 28 which is adapted to be connected to a source of electrical potential [Col. 5:11-15; although contact element 28 is not shown within the embodiment of Figs. 12-21, the element can clearly be seen in Figs. 12 and 15-16; Note: the limitations “configured to be electrically connected to a power supply of the assay device when the electrophoresis cell is disposed within the receptacle” is an intended use limitation that does not further limit the structure of the conductive contact pad. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of meeting the intended use limitations of being connected to the electrical potential source when the tray is disposed within the receptacle collar 80]);
an electrode disposed within the inner volume of the body and electrically connected to the conductive contact pad, the electrode configured to produce an 
a weir structure coupleable to the body and disposed within the inner volume of the body above and on at least one side of the recess area, the weir structure configured to control a flow of solution across the chip disposed in the recess area (a dam 17 including webs 16” is mounted at each end of the tray 4’ and on each side of the recess area of the base 12’ within the inner volume wherein the dam 17/webs 16’ ensures a uniform flow of liquid across the gel in the electrophoretic system [Col. 9:32-42; Figs. 12-16 and 18; Note: the webs 16’, which are part of the dam 17, are located between the recess area and the electrodes 24’]).
Love is silent on a lifting device to aid in the removal of the tray 4’ and thus fails to explicitly disclose the body “including a lifter at least partially disposed in the inner volume of the body, the lifter having a first position and a second position, a surface of the lifter being substantially flush with a surface of the recess area when in the first position”, of instant claim 67, and “wherein the lifter is integrated into the body”, of instant claim 70
Ben teaches a cassette for carrying out horizontal gel electrophoresis with acrylamide gels [Para. 0002] wherein the body includes a tab 57 and a platform 58 that form a space 59 such that a suitable flattened tool, such as a screwdriver or key “lifter”, can be placed within the space 59 and rotated by 90° such that the electrophoresis chip can be removed from the chamber 30 “recess” [Para. 0094; Note: the inserted flattened tool would have a surface substantially flush with the top surface of the platform 58].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray 4’ of Love, specifically in the region of the recessed portion, such that the device further includes a tab/platform with a space therebetween as Ben teaches that such structure allows for the easy removal of the electrophoresis chip [Para. 0094]. It would have been further obvious to one of ordinary skill in the art to integrate a suitable flattened tool into the space 59 between the tab/platform, as taught by Ben in Para. 0094, such that the removal of the electrophoresis chip can be performed without a secondary piece of equipment such as a separate screwdriver/key. Making elements integral is generally recognized as being within the level of ordinary skill in the art and to integrate such flattened tool would achieve the art recognized result of enabling the removal of the electrophoresis chip without requiring an additional/separate tool.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Note: the integrated tab/platform/space/flattened tool meets the limitations of the claim 67 and claim 70 because the tool “lifter” would be substantially flush with a surface of the base 12’ in the recessed portion in the first position, be at least partially disposed in the inner volume of the tray 4’, and be integrated into the tray 4’, respectively. 
Love discloses wherein the gel can include agarose, polyacrylamide, mixed agarose/polyacrylamide or any other material suitable for the separation of macromolecules in an electric field [Col. 5:34-40]. Love fails to explicitly teach, however, a polymeric separation medium “with functional groups configured to covalently bond to a target analyte within the biological sample disposed on the chip in response to being activated” of instant claim 67, “wherein the polymeric separation medium is cross-linked”, of instant claim 78, “wherein the functional groups are benzophenone”, of instant claim 79, and “wherein the functional groups are activated by electromagnetic radiation within the ultraviolet spectrum”, of instant claim 80. 
Yamauchi discloses an electrophoretic separation method and system [abstract] wherein the electrophoresis medium includes functional groups that covalently bond to one or more analytes of interest in which the functional groups may include functional groups such as benzophenone functional groups and a cross linker wherein the separation medium is formed wherein the functional groups are co-polymerized with the separation medium that includes a cross-linked polyacrylamide gel separation medium that includes photoactive benzophenone functional groups wherein the benzophenone functional group is activated by an applied stimulus such as UV electromagnetic radiation [Paras. 0066-0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymeric gel electrophoresis matrix disclosed by Love with a cross-linked co-polymerized polyacrylamide gel separation medium containing photoactive benzophenone functional groups because Yamauchi teaches that such separation medium enables the functional groups within the 
Regarding claim 68, modified Love discloses the limitations of claim 67 as discussed previously. Love, as modified by Ben, further discloses wherein the surface of the lifter being substantially flush with the surface of the recess area when the lifter is in the first position is configured to limit at least one of bubble trapping or electric field perturbations otherwise resulting from a change in a height of the solution [Ben, Para. 0094; Fig. 6; Note: the flattened tool “lifter” is disposed outside of the ‘active area’ of the electrophoresis gel and thus meets the limitations of being configured to limit bubble trapping and electric field perturbations because the ‘lifter’ is outside of the applied electric field]).
Regarding claim 69, modified Love discloses the limitations of claim 67 as discussed previously. Love, as modified by Ben, further discloses wherein the surface of the lifter is spaced from the surface of the recess area when in the second position to facilitate removal of the chip from the recess area (Ben discloses wherein the flattened tool is rotated 90° in order to snap open and remove the gel portion ‘chip’ in Para. 0094-0095; the operation of rotating the tool 90° would cause, for instance, the surface of the 
Regarding claims 71-72, Love further discloses wherein the recess area defines a detent (the recess area has a central channel 36 with ridges 34 extending outwardly from the channel 36 wherein the channel 36 and ridges 34 are a “detent” in the recess area [Col. 5:42-43; Figs. 2-3, 13 and 18]. Note: the limitation “to facilitate removal of the chip from the recess area” is an intended use limitation. Apparatus claims cover what a device is
Regarding claim 73, Love further discloses wherein the body includes at least one wicking break configured to limit wicking of the solution up the electrode (the electrodes 24’ extend through the side wall 8’ to make a connection with the electrical contact element 28 and thus the location where the electrodes 24’ extend through the hole in the side wall 8’ functions as a wicking break that limits the wicking of the solution up the electrode to the contact element 28’ [Col. 5:10-15]).
Regarding claim 74, Love further discloses wherein the electrode is a first electrode and the conductive contact pad is a first conductive contact pad, the apparatus further comprising: a second electrode disposed within the inner volume of the body and electrically connected to a second conductive contact pad electrically connected to the power supply when the electrolysis cell is disposed within the receptacle, the first electrode disposed on a first side of the recess area, the second electrode disposed on a second side of the recess area (electrodes 24’ are disposed on each side of the tray 4’within the inner volume of the tray 4’ and thus one electrode 24’/contact 28’ is considered the “first” and the opposite electrode 24’/contact 28’ on the opposite side of the tray 4’ is the “second” wherein the first and second electrodes/contacts are on opposite sides of the recess area/support structure 14’ and both electrodes are configured to produce an electric field across the support structure 14’ comprising the gel separation medium in response to the applied electric field when the tray 4’ is disposed within the receptacle collar 80 [Col. 10:54-58; Figs. 13-16; Claim 1]).
Regarding claim 75, the limitation “wherein the chip is consumable” is an intended use limitation. Apparatus claims cover what a device is, not what a device 
Regarding claims 76-77, Love discloses the limitations of claim 67 as discussed previously. Love further discloses wherein the gel separation medium is provided with a plurality of wells wherein the samples are loaded into the individual wells [Col. 6:8-24; Col. 10:54-60]. 
Love is silent on the size of the wells and thus fails to expressly disclose wherein the polymeric separation medium includes a plurality of “microwells” formed therein, of instant claim 76, and “wherein each microwell from the plurality of microwells is configured to accommodate a single cell from the biological sample, each microwell from the plurality of microwells having a diameter of less than about 100 microns”, of instant claim 77. 
Yamauchi discloses an electrophoretic separation system, as discussed previously in the rejection of claim 67, wherein the polymeric electrophoresis gel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generically disclosed wells of Love to instead include microwells with widths/diameters of less than 100 μm because Yamauchi discloses that such dimension is suitable for accommodating a single cell in the microwell [Paras. 0050-0052] and such structure enables the system to perform electrophoretic separation of a single cell disposed in the microwell [abstract]. Given the teachings of Yamauchi regarding the diameter of the microwell being less than 100 μm, it would have been obvious to have selected and utilized a diameter within this disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Note: The limitations "configured to accommodate a single cell from the biological sample" is a statement of intended use that does not further limit the claimed invention. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-
Regarding claims 81-83, modified Love discloses the limitations of claim 67 as discussed previously. The limitations wherein the weir structures are “configured to trap bubbles on a top surface of the chip when the electrophoresis cell is within the receptacle”, of instant claim 81, “configured to prevent bubbles from floating on a top surface of the chip when the electrophoresis cell is within the receptacle”, of instant claim 82, and “configured to reduce at least one of perturbation in the electric field, blockage of wavelengths generated by the source of activation energy, and fluid motion of buffer solution when the electrophoresis cell is within the receptacle", of instant claim 83, are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Love disclose the dam structures 17 ensures uniform flow of liquid across the gel in the electrophoretic system wherein the webs 16’ of the dam 17 also assist in avoiding lateral currents while the liquid is flowing [Col. 9:32-44]. Love further teaches that the use of the dam, along with a single larger buffer port, can eliminate bubble claim 83, at least the fluid motion of buffer solution is reduced by dam 17’/webs 16’ structures as outlined in Col. 9:39-44].
Regarding claim 84, Love discloses wherein the dam 17 is mounted at each end of the tray 4’ and extends between side walls 8’. Love therefore fails to expressly teach wherein the “weir structure is removably coupled to the body”. Love does disclose in the first alternate embodiment of Figs 1-11 wherein the device can function without the presence of the dam structure 17. In light of the teachings of Love wherein the device can function with or without the dam 17, it would have been obvious to one having ordinary skill in the art to have modified the structure of Figs. 12-21 such that the dam 17 is removably coupled to the tray 4’ such that the system could be operated with or without the dam structure. In addition, the Courts have held that making known elements separable is within the skill of a person having ordinary skill [MPEP § 2144.04]. 
Regarding claim 85, Love further discloses wherein the weir structure is a first weir structure, the first weir structure is disposed within the inner volume of the body above the portion of the inner surface and on a first side of the recess area, the apparatus further comprising: a second weir structure configured to control a flow of the solution across the recess area, the second weir structure is disposed within the inner volume of the body above the portion of the inner surface and on a second side of the recess area (dams 17 are disposed on each side of the tray 4’ within the inner volume of the tray 4’ and thus one dam 17 is considered the “first” and the opposite dam 17 on 
Regarding claim 86, Love discloses wherein the dams 17 are mounted at each end of the tray 4’ and extend between side walls 8’. Love therefore fails to expressly teach wherein the “first weir structure and the second weir structure are each removably coupled to the body”. Love does disclose in the first alternate embodiment of Figs 1-11 wherein the device can function without the presence of the dam structure 17. In light of the teachings of Love wherein the device can function with or without the dam 17, it would have been obvious to one having ordinary skill in the art to have modified the structure of Figs. 12-21 such that the dams 17 are removably coupled to the tray 4’ such that the system could be operated with or without the dam structures. In addition, the Courts have held that making known elements separable is within the skill of a person having ordinary skill [MPEP § 2144.04]. 


Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Yamauchi and Ben, as applied to claim 67 above, and further in view of Updyke et al. (US 2005/0121325 A1).
Regarding claims 88-90, modified Love discloses the limitations of claim 67 as discussed previously. 
Modified Love is silent on the use of an identification member and thus fails to teach wherein “the chip includes an identification member, the assay device including a sensor configured to identify the identification member when the electrophoresis cell is claim 88, wherein “the identification member includes at least one of a one-dimensional identification barcode, a two-dimensional identification barcode, and a radio frequency identification (RFID) unit”, of instant claim 89, and “wherein the assay device determines a set of assay parameters for the assaying the biological sample in response to the sensor identifying the identification member”, of instant claim 90. 
Updyke discloses a composite gel electrophoresis cassette [abstract; Para. 0097] wherein the cassette includes a barcode [Para. 0106] such that each gel cassette is labelled with an individual barcode wherein the barcode facilitates identification of each gel cassette during electrophoresis when multiple different gels are present [Para. 0325]. Updyke further discloses the use of an EAN 39 type of barcode wherein the barcode is recognized by commercial barcode readers [Para. 0280; Note: EAN type 39 barcode is a 1D barcode]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray ‘4 and analysis device disclosed by modified Love to include a barcode, such as a EAN 39 type barcode, and a commercial barcode scanner, respectively, because Updyke discloses that the addition of a barcode, along with a commercially available barcode reader, facilitates the identification of each gel cassette when multiple different gels are used for electrophoresis [Para. 0325]. 
Note: the limitations “the assay device including a sensor configured to identify the identification member when the electrophoresis cell is inserted into the receptacle”, of instant claim 88, and “wherein the assay device determines a set of assay claim 90, further limit the assay device for which the apparatus is configured to be disposed, but fails to further limit the apparatus itself. Thus, these limitations have no patentable weight as they fail to further limit the structure of the claimed apparatus and instead further limit the device for which the claimed apparatus is intended to be used with. 
Furthermore, the limitation “determines a set of assay parameters for the assaying the biological sample in response to the sensor identifying the identification member” is a process limitation (functional recitations). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP 2114. Since the structure of the prior art teaches all of the structural limitations of the claim (i.e., a barcode and a scanning device), the structure is considered capable of meeting the method limitations. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 10-13, filed 11/09/2020, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 11-12 with regards to independent claims 46 and 67 that Love fails to disclose the new limitation wherein “a top surface of the polymeric separation medium being substantially flush with a non-recessed area of the inner surface of the body”. Applicant argues “Love, however, discloses "[t]he opposite ends of the gel 32, when placed in the tray 4, abut the ends of the webs 16, as shown in FIG. 11." Col. 5, 11. 47-48. Moreover, FIGS. 12-14 illustrate that any potentially flush surface is a surface of the support structure 14' and "the gel is placed in the tray 4' on the support surface 14'." Col. 10, 11. 56-57. The Examiner states that "the top surface of the polymer gel 32'/support structure 14' is substantially flush with the non-recessed portion ... " (Office Action, p. 4, ,¶ b ( emphasis added)) but this alternative is not recited in amended independent claim 46/67”.
Examiner’s Response #1
Examiner respectfully disagrees. The surface of the gel 32 that makes contact with the support 14/30 as shown in Figs. 2 and 11 meets the limitations of the “top surface” as this surface is substantially flush with the ridge of the base 12. Alternatively, the outer surfaced of the gel 32 which would make contact with the buffer solution is also substantially flush with the top/edge of the webs 16, which is another “non-recessed area of the inner surface of the body”. 

Applicant’s Argument #2
Applicant argues on Pgs. 11-12 with regards to independent claims 46 and 67 that Love fails to teach the “weir structure being between the at least one 
Examiner's Response #2
Examiner respectfully disagrees. Love teaches wherein the Dam further comprises webs 16’ wherein the webs are located between the recess area and the electrodes [see Figs. 13-15]. Love teaches wherein the dam ensures uniform flow of liquid across the gel and wherein the webs also assist in avoiding lateral currents while the liquid is flowing [Col. 9, lines 25-54]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSHUA L ALLEN/Examiner, Art Unit 1795